                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ME NINA E. PHILLIPS,                                         No. C 17-06693 WHA
                                                                         11
United States District Court




                                                                                             Plaintiffs,
                               For the Northern District of California




                                                                         12     v.                                                         ORDER DISMISSING CASE
                                                                         13                                                                FOR FAILURE TO PROSECUTE
                                                                              SECURITAS SECURITY SERVICES
                                                                         14   USA INC., and TESLA MOTORS INC.,

                                                                         15                  Defendants.
                                                                                                                        /
                                                                         16
                                                                         17          In November 2017, plaintiff Me Nina Phillips, proceeding pro se, filed this employment-

                                                                         18   discrimination action against defendants Securitas Security Services and Tesla Motors. At the

                                                                         19   same time, plaintiff also filed an application to proceed in forma pauperis. An order denied that

                                                                         20   application and directed plaintiff to file the $400 filing fee by December 14. Plaintiff did not pay

                                                                         21   the filing fee (Dkt. Nos. 1–2, 4).

                                                                         22          At a case management conference in February 2018, plaintiff reported that she had not

                                                                         23   yet served defendants with the summons and complaint. A February 27 order accordingly

                                                                         24   directed plaintiff to file a certificate of service demonstrating her compliance with FRCP 4's

                                                                         25   service requirements by April 12. Both defendants received a copy of a complaint on April 10,

                                                                         26   but not a summons. Notwithstanding plaintiff’s attempt at proper service, defendants moved to

                                                                         27   dismiss the action for lack of sufficient service of process and on the ground that plaintiff’s

                                                                         28   claims were barred by the statute of limitations. In the alternative, defendants argued that
                                                                              plaintiff should be ordered to provide a more definite statement pursuant to FRCP 12(e). After
                                                                          1   three extensions of time, plaintiff filed an opposition to defendants’ motion to dismiss (Dkt. Nos.
                                                                          2   7, 12, 16, 18–22).
                                                                          3          A July 19 order (handed out to the parties at the hearing on defendants’ motion to
                                                                          4   dismiss) explained that because plaintiff’s ineffective service could be cured by amendment, the
                                                                          5   case would be dismissed without prejudice and plaintiff would have until August 16 to properly
                                                                          6   serve the operative complaint and summons. The July 19 order cautioned plaintiff that failure to
                                                                          7   meet the August deadline would result in the case being closed (Dkt. Nos. 25–26).
                                                                          8          On August 16, plaintiff filed two amended complaints and a new application to proceed
                                                                          9   in forma pauperis. Defendants promptly filed a motion to dismiss the newly-filed complaints,
                                                                         10   arguing that plaintiff had failed to properly serve them with the original complaint as directed by
                                                                         11   the July 19 order. In the alternative, defendants moved for an order requiring plaintiff to file a
United States District Court
                               For the Northern District of California




                                                                         12   complaint that adhered to the requirements of FRCP 8 and 10 (Dkt. Nos. 27–29).
                                                                         13          At the October 4 hearing on defendants’ second motion to dismiss, almost an hour was
                                                                         14   spent going over the problems in the way plaintiff tried to amend and serve her complaint. At
                                                                         15   the end of the hearing, the judge allowed plaintiff another try. Following the hearing, an order
                                                                         16   dated October 5 denied plaintiff’s application to proceed in forma pauperis but permitted
                                                                         17   plaintiff to pay a reduced filing fee of $100. A separate order set an October 31 deadline for
                                                                         18   plaintiff to revise and properly file a single second amended complaint and summons (Dkt. Nos.
                                                                         19   32–34).
                                                                         20          Rather than file an amended complaint as directed, plaintiff filed a motion “to recuse,”
                                                                         21   explaining her disagreement with the orders directing her to pay a reduced filing fee and to file
                                                                         22   an amended complaint. In light of this order’s ruling below, to the extent plaintiff’s motion is a
                                                                         23   request for reconsideration based of her in forma pauperis on new circumstances, the request is
                                                                         24   DENIED AS MOOT. To the extent plaintiff’s motion is a request for the undersigned judge to
                                                                         25   recuse himself from this case, the motion is DENIED.
                                                                         26          Defendants have also filed a motion to dismiss, citing plaintiff’s failure to file an
                                                                         27   amended complaint as directed. This case is now a year old and there is still no operative
                                                                         28   complaint. As explained above, plaintiff has received numerous extensions of time and second


                                                                                                                               2
                                                                          1   chances. Yet, to date, plaintiff has not filed an amended complaint. Because plaintiff has
                                                                          2   repeatedly failed to respond to deadlines governing this action, dismissal under FRCP 41(b) for
                                                                          3   failure to prosecute is proper. This action is therefore DISMISSED WITH PREJUDICE. Judgment
                                                                          4   will be entered separately.
                                                                          5
                                                                          6          IT IS SO ORDERED.
                                                                          7
                                                                          8   Dated: December 14, 2018.
                                                                                                                                  WILLIAM ALSUP
                                                                          9                                                       UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              3
